UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4212


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY MICHAEL FERGUSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:11-cr-00163-JMC-1)


Submitted:   September 10, 2012          Decided:   September 13, 2012


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Larry Michael Ferguson pleaded guilty to possession of

a firearm after sustaining a prior conviction for an offense

punishable        by     a   term    exceeding    one    year   of   imprisonment,        in

violation of 18 U.S.C. § 922(g)(1) (2006).                       The district court

sentenced Ferguson to the statutory mandatory minimum sentence

of 180 months of imprisonment and he now appeals.                                  Appellate

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738     (1967),          questioning    whether      the      sentence        was

reasonable.            Ferguson has also filed a pro se supplemental brief

raising additional issues. *              Finding no error, we affirm.

                 Counsel      questions      whether      the     sentence          of   the

statutory mandatory minimum term was reasonable.                            We review a

sentence         for    reasonableness,      applying     an    abuse    of    discretion

standard.          Gall v. United States, 552 U.S. 38, 51 (2007); see

also United States v. Layton, 564 F.3d 330, 335 (4th Cir. 2009).

In so doing, we examine the sentence for “significant procedural

error,”          including      “failing      to    calculate         (or      improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,         failing      to     consider    the    [18    U.S.C.]       §    3553(a)

[(2006)]         factors,      selecting      a    sentence      based        on    clearly


       *
       We have considered the issues raised in Ferguson’s pro se
brief and conclude they lack merit.



                                             2
erroneous facts, or failing to adequately explain the chosen

sentence.”      Gall, 552 U.S. at 51.               We will presume on appeal

that a sentence within a properly calculated advisory Guidelines

range is reasonable.        United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007); see Rita v. United States, 551 U.S. 338, 346-56

(2007)     (upholding          presumption           of     reasonableness          for

within-Guidelines sentence).                We have thoroughly reviewed the

record   and    conclude    that      the       sentence   was   procedurally       and

substantively reasonable.

           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform Ferguson, in

writing,   of    the   right     to   petition      the    Supreme    Court    of   the

United States for further review.                  If Ferguson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Ferguson.                          We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the    materials         before    the    court   and

argument would not aid in the decisional process.



                                                                              AFFIRMED

                                            3